Bloodworth, J.
Only the first headnote needs elaboration. The first ground of the amendment to the motion for a new trial is as follows: "Because at the beginning of the criminal week of the March term of the city court of LaGrange movant was advised by his then sole counsel, Judson Andrews, that on account of his physical condition a, leave of. absence had [been ?] granted him, and that the case against movant would not be tried at that term of court, and that it would [not P] be necessary to have any witnesses attend court until the-June term of said court. Movant had no knowledge, notice, or information that the case would be tried until the morning of the day that same was tried. Movant then had no other counsel and reported the matter to the solicitor of the city court of LaGrange, who of course could do nothing for movant regarding the matter. Movant shows that by reason of this instruction from his counsel he had made no arrangements for a trial, and had no witnesses in attendance upon court, and had not an opportunity to get his evidence properly before the court, and was by reason thereof denied a fair and impartial trial.” This ground of the motion is absolutely without merit. Although the defendant. was represented at the trial by two attorneys, one of them being the attorney above referred to as his "sole counsel/’’ yet the attention of the trial judge was not called to the foregoing facts. *591nor was any motion made to postpone or continue the case. See Harrison v. State, supra; Phillips v. Bagwell Motor Car Co., 33 Ga. App. 488 (96 S. E. 334); Harrison v. State, 20 Ga. App. 13 (92 S. E. 388, 95 S. E. 630).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.